 



EXHIBIT 10.1
WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Waiver”) is
dated as of February 22, 2006, and is by and among GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, individually as sole Lender and as Agent
for the Lenders (“Agent”), ODYSSEY HEALTHCARE OPERATING A, LP, a Delaware
limited partnership (“OpCoA”), ODYSSEY HEALTHCARE OPERATING B, LP, a Delaware
limited partnership (“OpCoB”), HOSPICE OF THE PALM COAST, INC., a Florida not
for profit corporation (“Palm Coast”; OpCoA, OpCoB and Palm Coast being referred
to together as the “Borrowers” and each individually as a “Borrower”), and the
other Credit Parties signatory hereto.
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement dated as of May 14,
2004, by and among Agent, the Lenders from time to time party thereto
(“Lenders”), Borrowers and the other Credit Parties signatory from time to time
thereto (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement), Agent and
Lenders agreed, subject to the terms and provisions thereof, to provide certain
loans and other financial accommodations to Borrowers;
     WHEREAS, pursuant to Section 5.9 of the Credit Agreement, if any Credit
Party proposes to acquire a fee ownership interest in Real Estate, such Credit
Party is required to provide to Agent a mortgage or deed of trust granting Agent
a first priority Lien on such Real Estate together with certain other related
documentation;
     WHEREAS, Borrowers have advised Agent and Lenders that OpCoB intends to
acquire the Real Estate commonly known as 12790 S. Kirkwood, Stafford, TX 77477
(“New Real Estate”); and
     WHEREAS, Borrowers desire that Agent and Lenders (i) waive the requirements
set forth in Section 5.9 of the Credit Agreement in connection with the purchase
of the New Real Estate and (ii) amend the Credit Agreement in certain respects;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Waiver. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance on the representations and warranties set forth
in Section 5 below, Agent and the undersigned Lenders hereby waive Credit
Parties’ compliance with the requirements set forth in Section 5.9 of the Credit
Agreement in connection with OpCoB’s acquisition of a fee ownership interest in
the New Real Estate; provided, that, Credit Parties

 



--------------------------------------------------------------------------------



 



hereby agree that upon Agent’s request at any time after the earlier of the
occurrence of an Event of Default (whether or not such Event of Default is
subsequently cured or waived) or such time that the outstanding principal amount
of the aggregate Revolving Loan and Swing Line Loans exceeds $5,000,000, Credit
Parties shall provide to Agent a mortgage or deed of trust (in the form provided
by Agent) granting Agent a first priority Lien on the New Real Estate, together
with (as soon as reasonably practicable) environmental audits, mortgage title
insurance commitment, real property survey, local counsel opinion(s), and, if
required by Agent, supplemental casualty insurance and flood insurance, and such
other documents, instruments or agreements reasonably requested by Agent, in
each case, in form and substance reasonably satisfactory to Agent. The foregoing
waiver is a limited waiver, which shall be effective only with respect to the
specific facts set forth above. Such limited waiver shall not be deemed to
constitute a consent or waiver of any other term, provision or condition of the
Credit Agreement or to prejudice any right or remedy that Agent or Lenders may
now have or may have in the future under or in connection with any of the Loan
Documents.
     2. Amendment. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance on the representations and warranties set forth
in Section 5 below, the Credit Agreement is hereby amended as follows:
     (a) The following new defined term is hereby added to Annex A to the Credit
Agreement in its respective alphabetical order:
     “DOJ Settlement” means the settlement for an aggregate amount not to exceed
$13,000,000 of the United States Department of Justice’s civil investigation
focused primarily on patient admission, retention and discharge practices of the
Credit Parties.
     (b) The defined term “Material Adverse Effect” is hereby amended by adding
a new sentence at the end thereof as follows:
Notwithstanding the foregoing, the incurrence of Indebtedness in an aggregate
amount not to exceed $13,000,000 arising pursuant to the DOJ Settlement shall
not constitute a Material Adverse Effect.
     (c) Section 6.3 of the Credit Agreement is amended by deleting the word
“and” at the end of clause (vi), deleting the period and adding a comma and the
word “and” at the end of clause (vii) and by adding a new clause (viii) thereto
as follows:
     “(viii) Indebtedness to the United States arising pursuant to the DOJ
Settlement.”
     (d) Annex E to the Credit Agreement is amended by adding a new clause
(l) thereto as follows:
     (l) DOJ Settlement. To Agent, promptly upon execution thereof, fully
executed copies of any settlement agreement, corporate integrity

-2-



--------------------------------------------------------------------------------



 



agreement or other material document evidencing the Indebtedness permitted under
Section 6.3(viii) or otherwise executed in connection with the DOJ Settlement.
     3. Conditions. The effectiveness of this Waiver is subject to the
satisfaction of the following conditions precedent or concurrent:
     (a) Agent shall have received this Amendment executed by Borrowers and the
Requisite Lenders; and
     (b) No Default or Event of Default shall have occurred and be continuing,
both before and after giving effect to the provisions of this Waiver.
     4. References; Effectiveness. Agent, Lenders and Borrowers hereby agree
that, upon the effectiveness of this Waiver, all references to the Credit
Agreement which are contained in any of the other Loan Documents shall refer to
the Credit Agreement as modified by this Waiver.
     5. Representations and Warranties. To induce Lenders to enter into this
Waiver, each Borrower hereby represents and warrants to Lenders that:
     (a) All representations and warranties contained in the Credit Agreement
are true and correct in all material respects on and as of the date of this
Waiver, in each case as if then made, other than representations and warranties
that expressly relate solely to an earlier date (in which case such
representations and warranties remain true and accurate on and as of such
earlier date);
     (b) This Waiver constitutes the legal, valid and binding obligation of such
Borrower and is enforceable against such Borrower in accordance with its terms;
     (c) There is no Default or Event Default in existence and none would result
from the consummation of the transactions described in, and the subject of, this
Waiver; and
     (d) The execution and delivery by each Borrower of this Waiver does not
require the consent or approval of any person or entity, except such consents
and approvals as have been obtained.
     6. Counterparts. This Waiver may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Waiver.

-3-



--------------------------------------------------------------------------------



 



     7. Continued Effectiveness. Except as modified hereby, the Credit Agreement
and each of the Loan Documents shall continue in full force and effect according
to its terms and each such Loan Document is hereby ratified in all respects.
[Signature page follows]

-4-



--------------------------------------------------------------------------------



 



             IN WITNESS WHEREOF, this Waiver has been executed as of the day and
year first written above.

                  GENERAL ELECTRIC CAPITAL CORPORATION,     as Agent and sole
Lender
 
                By:   /s/ John Daly               Name:   John Daly     Title:  
Duly Authorized Signatory
 
                BORROWERS:
 
                ODYSSEY HEALTHCARE OPERATING A, LP
 
                By:   Odyssey HealthCare GP, LLC     Its:   General Partner
 
           
 
      By:   /s/ Douglas B. Cannon
 
           
 
      Name:   Douglas B. Cannon
 
      Title:   Senior Vice President and Chief Financial Officer
 
                ODYSSEY HEALTHCARE OPERATING B, LP
 
                By:   Odyssey HealthCare GP, LLC     Its:   General Partner
 
           
 
      By:   /s/ Douglas B. Cannon
 
           
 
      Name:   Douglas B. Cannon
 
      Title:   Senior Vice President and Chief Financial Officer
 
                HOSPICE OF THE PALM COAST, INC.
 
           
 
      By:   /s/ Douglas B. Cannon
 
           
 
      Name:   Douglas B. Cannon
 
      Title:   Senior Vice President and Chief Financial Officer

-5-



--------------------------------------------------------------------------------



 



                  CREDIT PARTIES:
 
                ODYSSEY HEALTHCARE, INC.
 
                By   /s/ Douglas B. Cannon               Name:   Douglas B.
Cannon     Its:   Senior Vice President and Chief Financial Officer
 
                ODYSSEY HEALTHCARE HOLDING COMPANY
 
                By   /s/ Douglas B. Cannon               Name:   Douglas B.
Cannon     Its:   Senior Vice President and Chief Financial Officer
 
                ODYSSEY HEALTHCARE GP, LLC
 
                By   /s/ Douglas B. Cannon               Name:   Douglas B.
Cannon     Its:   Senior Vice President and Chief Financial Officer
 
                ODYSSEY HEALTHCARE LP, LLC
 
                By   /s/ Jean M. Hunn     Name:   Jean Hunn     Its:   Manager
 
                ODYSSEY HEALTHCARE MANAGEMENT LP
 
                By:   Odyssey HealthCare GP, LLC     Its:   General Partner
 
           
 
      By:   /s/ Douglas B. Cannon
 
           
 
      Name:   Douglas B. Cannon
 
      Title:   Senior Vice President and Chief
 
          Financial Officer

-6-